internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-107249-99 date date legend trust ein trustor son son’s wife date date date date this is in response to a letter dated date submitted on your behalf by your authorized representative requesting a ruling on the generation-skipping_transfer_tax consequences of a proposed modification of trust the facts submitted and representations made are as follows trustor created trust on date and amended it by a restatement on date trust became irrevocable at trustor’s death on date trustor’s son died on date the trust terms provide that following the death of trustor’s son the trustees are to distribute to son’s wife for her life so much of the income and principal as the trustees in their sole discretion deem necessary for her health support and maintenance any remaining income to the extent not accumulated may be distributed in the trustees’ sole discretion to any or all of the issue of son and or the spouses of such issue for their health support education and maintenance upon the death of son’s wife the trustees are to divide the trust estate into separate trusts for the issue of son upon the principle of representation any descendant of son for whom a_trust is set_aside is referred to as a descendant plr-107249-99 the trustees are to distribute to a descendant so much of the income and principal of his or her trust as the trustees in their sole discretion deem necessary for the health support education and maintenance of such descendant in addition at any time after a descendant reaches the age of he or she shall have the annual noncumulative right to withdraw from his or her trust the greater of dollar_figure or percent of the value of his or her trust each descendant has a special limited testamentary power to appoint the assets of his or her trust to members of a limited class of persons or to charity the trust agreement provides that the trust and all trusts created thereunder shall terminate no later than years after the death of the last to die of trustor and her lineal_descendants and their spouses who were living at trustor’s death article iii of the trust provides for the powers of the trustees under sec_3_1 the trustees are given the power- to invest and reinvest the principal and income if accumulated and to purchase or acquire therewith every kind of property real personal or mixed and every kind of investment specifically including but not by way of limitation corporate obligations of every kind and stocks preferred or common all in a manner conforming with then existing law it is the intention of the trustor to provide broad investment discretion to the trustees and investment counsel to acquire and or to continue to hold trust investments without limitation which the investment counsel or the trustees as the case may be determine are desirable holdings without by implication in any way narrowing the powers and discretions provided elsewhere herein or by operation of law the following are specifically confirmed b the discretion to invest in stock bonds or other obligations and securities and real and personal_property of all types and wherever located whether or not said investments shall be of a type or nature which are speculative are nonproductive assets are wasting_assets or otherwise are of a character size or concentration whereby but for this express authority they would not be considered as proper trust investments the trustees propose to amend sec_3_1 by adding the following language the discretions stated above shall expressly include without limitation the power to purchase securities on margin sell securities short purchase and sell put and call options purchase and sell commodities and commodities futures contracts and engage in any transaction involving a combination of the above powers plr-107249-99 it is represented that all beneficiaries of the trust consent to the proposed amendment and that the trustees will petition the appropriate local court for approval of the proposed amendment it is also represented that no additions have been made to the trust since date the following rulings are requested that the proposed amendment of the trust will not be deemed an addition to the trust so as to cause a portion of the trust to be subject_to the generation-skipping_transfer_tax that the proposed amendment of the trust is not a substantial modification of the trust so as to cause the trust to be deemed a new trust created after date sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 a provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 defines taxable_distribution as any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is defined as a transfer made by a transferor to a skip_person which is subject_to federal estate or gift_tax a skip_person is defined in sec_2601 as - a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions plr-107249-99 on termination be made from such trust to a non-skip_person sec_2652 defines transferor as the decedent in the case of any property subject_to the estate_tax and as the donor in the case of any property subject_to the gift_tax under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax gstt does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gstt provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gstt and a portion subject_to the gstt sec_26_2601-1 provides that except as provided for in paragraph b of that section where any portion of a_trust remains in trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for federal estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general power is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gstt because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trust a modification of a_trust that is otherwise exempt from the gstt under the act and the regulations will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the trust was irrevocable on date it is represented that no additions have been made to the trust since that time therefore plr-107249-99 unless the proposed amendment to the trust is deemed an addition to the trust or the proposed amendment changes the quality value or timing of the interests or powers provided for under the terms of the trust the trust will remain exempt from the gstt the proposed amendment to sec_3_1 of article iii of trust conforms with the broad investment discretion already granted to the trustees under that section the amendment is administrative in nature and does not confer any additional powers interests rights or expectancies upon the trustees or beneficiaries or change the quality value or timing of any of the existing powers interests rights or expectancies moreover the proposed amendment does not constitute an addition to the trust within the meaning of sec_26_2601-1 or b therefore based on the facts submitted and representations made we conclude that the proposed amendment of the trust will not be deemed an addition to the trust so as to cause a portion of the trust to be subject_to the generation-skipping_transfer_tax and that the proposed amendment of the trust is not a substantial modification of the trust so as to cause the trust to be deemed a new trust created after date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries katherine a mellody senior technician reviewer branch by enclosure copy for sec_6110 purposes
